— TMs is a proceeding to review the determination of the Public Service Commission wMch in effect set aside as unreasonable the refusal of the village of Bronxville to consent to the operation of an omnibus line by the Yonkers Bus, Inc., tM-ough the main residential and business street of that village. The matter comes to our court under article 78 of the Civil Practice Act to review an order and amended order made by the Public Service Commission. There was an extensive hearing and a rehearing before the Commission and as the result there was granted a certificate of convenience and necessity wMch had been applied for by the bus line over the objections of the village of Bronxville on the grounds that the local consent of the village of Bronxville had been unreasonably refused or withheld. The evidence shows that five muMcipal divisions were involved, three of them granted consent and the village of Bronxville and the town- of Eastchester had refused. There was a good deal of evidence taken to show the reasonableness of the refusal of the village of Bronxville. E no other interests were concerned but Bronxville, then their objections would have to be sustained, but m deeidmg upon the petition wMch was presented the Commission quite rightly examined into the question of transportation along the whole proposed route of the bus line because the necessity and convenience along the whole route necessarily must have some bearing upon whether the refusal of one village in the middle of the proposed route should determine whether the rest of the people along the route should have the advantage of the additional transportation facilities offered by the proposed bus line. All of the "videnee taken together shows the necessity for the line and the evidence offered *1005in opposition is not sufficient to meet or overcome the evidence in favor of it. As many as fifty trucks, moving vans and buses pass over this proposed bus line in an hour, during certain hours in the day. The addition of the few buses that would be added by this consent would not to any great extent adversely affect the residents 'of Bronxville, and, therefore, upon all the evidence in the case their refusal was unreasonable and unjustified and the order of the Commission is affirmed, with fifty dollars costs. Order unanimously affirmed, with fifty dollars costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.